Title: To Thomas Jefferson from John Quincy Adams, 27 February 1825
From: Adams, John Quincy
To: Jefferson, Thomas


 Dear Sir,
Washington
27. Feby 1825
I readily comply with the request of Mr Owen of Lanark, in taking the Liberty of introducing him to your acquaintance—His plans for the improvement of the condition of Man, are already known to you generally, and he is desirous of explaining them more particularly to one so favourably disposed to their object, and so qualified to appretiate justly the adaptation to it of his means.I am, with perfect respect, Dear Sir your very obedt ServtJohn Quincy Adams